Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent New York City Transit Authority, dated October 23, 1975, which, after a hearing, sustained charges of misconduct against petitioner and dismissed him from his position as a transit patrolman. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. We find that the transit authority established the charges against petitioner by substantial evidence (see Matter of Pell v Board of Educ., 34 NY2d 222). Hopkins, Acting P. J., Latham, Damiani and Rabin, JJ., concur.